     Case 3:18-cv-02637-JLS-AGS Document 112 Filed 05/27/21 PageID.2415 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     CATINA CRUZ,                                       Case No.: 18-CV-2637 JLS (AGS)
12                                       Plaintiff,
                                                          ORDER APPROVING JOINT
13     v.                                                 STIPULATION OF DISMISSAL
                                                          WITH PREJUDICE
14     C.R. BARD, INC., a corporation;
       BARD ACCESS SYSTEMS, INC.,
15                                                        (ECF No. 111)
       a corporation; and DOES 1 through 10
16     inclusive,
17                                    Defendants.
18
19            Presently before the Court is the Parties’ Joint Stipulation of Dismissal With
20    Prejudice (“Joint Stip.,” ECF No. 111). Good cause appearing, the Court APPROVES the
21    Joint Stipulation. The Court DISMISSES WITH PREJUDICE Plaintiff’s Complaint and
22    all her claims. As agreed by and between the Parties, each shall bear its own fees and costs.
23    As this concludes the litigation in this matter, the Clerk of the Court SHALL CLOSE the
24    file.
25            IT IS SO ORDERED.
26    Dated: May 27, 2021
27
28

                                                      1
                                                                                18-CV-2637 JLS (AGS)
